DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 12 recites the broad recitation of creating the second sonar image, and then claims 3 and 14 also recites making the second sonar image by combining the returns that forms the second image with returns that forms the third image of which the returns of the latter appear to be a subset of the former. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The creation of the second image from the third image. The second image in claim 1 and 12 is created from a plurality of returns while the third image in claims 2 and 13 is created from a single return of the plurality of returns. Claim 3 and 14 then state that the second image is created from the plurality of returns combined with the single return which appears to be contradictory in terms of the order of operations required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wigh (US 20200256967 A1) in view of Zimmerman (US 20070159922 A1) and Maguire (US 20110013485 A1).
Regarding claim 1, Wigh [Fig 12, 13, 14A,B, 15; Abstract]teaches at least one array of a plurality of transducer elements mounted to a watercraft on the body of water and oriented with an emitting face in a facing direction, wherein the facing direction is generally forward and downward of the watercraft,[Fig 11, 12 has transducer and emitting forward and downward] 
wherein the emitting face defines a width and a length, wherein the length of the emitting face is greater than the width of the emitting face, and wherein the length of the emitting face extends in a fore-to-aft direction of the watercraft,[Fig 12, 14A has transducers as described] 
wherein each of the plurality of transducer elements defines a length and a width, wherein the length of each of the plurality of transducer elements is greater than the width of each of the plurality of transducer elements, wherein the length of each of the plurality of transducer elements is perpendicular to the length of the emitting face,[Transducers #12a-c in fig 12] 
wherein the plurality of transducer elements are configured to transmit one or more sonar beams into the underwater environment,[0106; Fig 14A has transmisstion of beams from each transducers] 
and wherein each of the plurality of transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple sonar return beams between a first range of angles in the fore-to-aft direction and a second range of angles in the fore-to-aft direction, wherein the first range of angles is symmetrical to the second range of angles with respect to the facing direction, and wherein a gap of a third range of angles in the fore-to-aft direction separates the first range of angles and the second range of angles[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]; 
an orientation sensor configured to determine an orientation of the array with respect to a top surface of the body of water[0085, 0146 has system controlling orientation of sonar meaning it can sense the orientation of the sonar with the boat and thus the top surface of the boday of water]; 
and a sonar signal processor in communication with the array and configured to[#26 in Fig 2 is a processing element]: 
operate the array to cause the plurality of transducer elements to transmit the one or more sonar beams into the underwater environment[Fig 3]; 
receive sonar return data from the plurality of transducer elements of the array[Abstract]; 
filter the sonar return data based on frequency to form the multiple sonar return beams[0076, 0085 has processing based parameters such as frequency]; .....  
generate a first sonar image of the underwater environment forward and downward from the watercraft[Figs 6-8], wherein the first sonar image is a two-dimensional live sonar image that is formed of sonar return data from each of the multiple sonar return beams, and wherein the sonar return data used to form the two-dimensional live sonar image was received at substantially a same time by the plurality of transducer elements[0084, 0087, Figs 6-10 has real time sonar];.... 
Wigh does not explicitly teach .....determine, based on data from the orientation sensor, a plurality of the multiple sonar return beams that correspond to a fourth range of angles in the fore-to-aft direction including at least an angle within the first range of angles that is substantially straight downward from the watercraft, wherein the plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and a port-to- starboard direction;..... 
and generate a second sonar image of the underwater environment downward from the watercraft, wherein the second sonar image is formed from the determined plurality of the multiple sonar return beams that corresponds to the fourth range of angles wherein the second sonar image is formed of a plurality of sonar image portions built up over time, wherein each of the plurality of sonar image portions corresponds to sonar return data from the determined plurality of the multiple sonar return beams received at different times.
Zimmerman teaches .....determine, based on data from the orientation sensor, a plurality of the multiple sonar return beams that correspond to a fourth range of angles in the fore-to-aft direction including at least an angle within the first range of angles that is substantially straight downward from the watercraft, wherein the plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and a port-to- starboard direction[Fig 7 has selection of angles within first angle];..... wherein the second sonar image is formed from the determined plurality of the multiple sonar return beams that corresponds to the fourth range of angles,[Fig 7 has selection of angles]. 
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the angles of Zimmerman in order to beamform and use certain selective data.
Maguire teaches and generate a second sonar image of the underwater environment downward from the watercraft,..... wherein the second sonar image is formed of a plurality of sonar image portions built up over time, wherein each of the plurality of sonar image portions corresponds to sonar return data from the determined plurality of the multiple sonar return beams received at different times.[0073 has overlays across time and depth for second image].  
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the display overlays and imaging in Maguire in order to identify points of interest.
Regarding claim 12, Wigh[Fig 12, 13, 14A,B, 15; Abstract] teaches a single array of a plurality of transducer elements mounted to a watercraft on the body of water and oriented with an emitting face in a facing direction, wherein the facing direction is generally forward and downward of the watercraft,[Fig 11, 12 has transducer and emitting facing forward and downward] 
wherein the emitting face defines a width and a length, wherein the length of the emitting face is greater than the width of the emitting face, and wherein the length of the emitting face extends in a fore-to-aft direction of the watercraft, [Fig 12, 14A has transducers as described]
wherein each of the plurality of transducer elements defines a length and a width, wherein the length of each of the plurality of transducer elements is greater than the width of each of the plurality of transducer elements, wherein the length of each of the plurality of transducer elements is perpendicular to the length of the emitting face,[Transducers #12a-c in fig 12] 
wherein the plurality of transducer elements are configured to transmit one or more sonar beams into the underwater environment,[0106; Fig 14A has transmission of beams from each transducers] 
and wherein each of the plurality of transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple sonar return beams between a first range of angles in the fore-to-aft direction and a second range of angles in the fore-to-aft direction, wherein the first range of angles is symmetrical to the second range of angles with respect to the facing direction, and wherein a gap of a third range of angles in the fore-to-aft direction separates the first range of angles and the second range of angles[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them]; 
an orientation sensor configured to determine an orientation of the array with respect to a top surface of the body of water[0085, 0146 has system controlling orientation of sonar meaning it can sense the orientation of the sonar with the boat and thus the top surface of the boday of water];
 and a sonar signal processor in communication with the array and configured to[#26 in Fig 2 is a processing element]:
 operate the array to cause the plurality of transducer elements to transmit the one or more sonar beams into the underwater environment[Fig 3];
 receive sonar return data from the plurality of transducer elements of the array[Abstract]; 
filter the sonar return data based on frequency to form the multiple sonar return beams[0076, 0085 has processing based parameters such as frequency]; .....
generate a first sonar image of the underwater environment forward and downward from the watercraft[Figs 6-8], wherein the first sonar image is a two-dimensional live sonar image that is formed of sonar return data from each of the multiple sonar return beams, and wherein the sonar return data used to form the two-dimensional live sonar image was received at substantially a same time by the plurality of transducer elements[0084, 0087, Figs 6-10 has real time sonar];.... 
Wigh does not explicitly teach ..... determine, based on data from the orientation sensor, a plurality of the multiple sonar return beams that correspond to a fourth range of angles in the fore-to-aft direction including at least an angle within the first range of angles that is substantially straight downward from the watercraft, wherein the plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and a port-to- starboard direction; [Fig 7 has selection of angles within first angle];.....
and generate a second sonar image of the underwater environment downward from the watercraft, wherein the second sonar image is formed from the determined plurality of the multiple sonar return beams that corresponds to the fourth range of angles, wherein the second sonar image is formed of a plurality of sonar image portions built up over time, wherein each of the plurality of sonar image portions corresponds to sonar return data from the determined plurality of the multiple sonar return beams received at different times. 
Zimmerman teaches ..... determine, based on data from the orientation sensor, a plurality of the multiple sonar return beams that correspond to a fourth range of angles in the fore-to-aft direction including at least an angle within the first range of angles that is substantially straight downward from the watercraft, wherein the plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and a port-to- starboard direction; [Fig 7 has selection of angles within first angle];..... wherein the second sonar image is formed from the determined plurality of the multiple sonar return beams that corresponds to the fourth range of angles[Fig 7 has selection of angles],. 
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the angles of Zimmerman in order to beamform and use certain selective data.
Maguire teaches and generate a second sonar image of the underwater environment downward from the watercraft, ..... wherein the second sonar image is formed of a plurality of sonar image portions built up over time, wherein each of the plurality of sonar image portions corresponds to sonar return data from the determined plurality of the multiple sonar return beams received at different times.[0073 has overlays across time and depth for second image].  
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the display overlays and imaging in Maguire in order to identify points of interest.
Regarding claim 20, Wigh[Fig 12, 13, 14A,B, 15; Abstract] teaches at least one array of a plurality of transducer elements mounted to a watercraft on the body of water and oriented with an emitting face in a facing direction, wherein the facing direction is generally forward and downward of the watercraft,[Fig 11, 12 has transducer and emitting forward and downward] 
wherein the emitting face defines a width and a length, wherein the length of the emitting face is greater than the width of the emitting face, and wherein the length of the emitting face extends in a fore-to-aft direction of the watercraft,[Fig 12, 14A has transducers as described] 
wherein each of the plurality of transducer elements defines a length and a width, wherein the length of each of the plurality of transducer elements is greater than the width of each of the plurality of transducer elements, wherein the length of each of the plurality of transducer elements is perpendicular to the length of the emitting face,[Transducers #12a-c in Fig 12] 
wherein the plurality of transducer elements are configured to transmit one or more sonar beams into the underwater environment,[0106; Fig 14A has transmission of beams from each transducer] 
and wherein each of the plurality of transducer elements are configured to operate at a fixed phase shift and vary in frequency so as to beamform multiple sonar return beams between a first range of angles in the fore-to-aft direction and a second range of angles in the fore-to-aft direction, wherein the first range of angles is symmetrical to the second range of angles with respect to the facing direction, and wherein a gap of a third range of angles in the fore-to-aft direction separates the first range of angles and the second range of angles[Title; Abstract; 0106; Fig 14A has frequency steered beams with range of angles with a gap between them];
 an orientation sensor configured to determine an orientation of the array with respect to a top surface of the body of water[0085, 0146 has system controlling orientation of sonar meaning it can sense the orientation of the sonar with the boat and thus the top surface of the boday of water]; 
and a sonar signal processor in communication with the array and configured to[#26 in Fig 2 is a processing element]: 
operate the array to cause the plurality of transducer elements to transmit the one or more sonar beams into the underwater environment[Fig 3];
 receive sonar return data from the plurality of transducer elements of the array[Abstract]; 
filter the sonar return data based on frequency to form the multiple sonar return beams[0076, 0085 has processing based parameters such as frequency]; .....
 generate a first sonar image of the underwater environment forward and downward from the watercraft[Figs 6-8], wherein the first sonar image is a two-dimensional live sonar image that is formed of sonar return data from each of the multiple sonar return beams, and wherein the sonar return data used to form the two-dimensional live sonar image was received at substantially a same time by the plurality of transducer elements[0084, 0087, Figs 6-10 has real time sonar];. 
Wigh does not explicitly teach ..... determine, based on data from the orientation sensor, a plurality of the multiple sonar return beams that correspond to a fourth range of angles in the fore-to-aft direction including at least an angle within the first range of angles that is substantially straight downward from the watercraft, wherein the plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and a port-to- starboard direction; ..... 
and generate a second sonar image of the underwater environment downward from the watercraft, wherein the second sonar image is formed from the determined plurality of the multiple sonar return beams that corresponds to the fourth range of angles, wherein the second sonar image is formed of a plurality of sonar image portions built up over time, wherein each of the plurality of sonar image portions corresponds to sonar return data from the determined plurality of the multiple sonar return beams received at different times.  
Zimmerman teaches ..... determine, based on data from the orientation sensor, a plurality of the multiple sonar return beams that correspond to a fourth range of angles in the fore-to-aft direction including at least an angle within the first range of angles that is substantially straight downward from the watercraft, wherein the plurality of the multiple sonar return beams form a beam shape that is relatively wide in both the fore-to-aft direction and a port-to- starboard direction; [Fig 7 has selection of angles within first angle]..... wherein the second sonar image is formed from the determined plurality of the multiple sonar return beams that corresponds to the fourth range of angles, [Fig 7 has selection of angles]. 
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the angles of Zimmerman in order to beamform and use certain selective data.
Maguire teaches and generate a second sonar image of the underwater environment downward from the watercraft, ..... wherein the second sonar image is formed of a plurality of sonar image portions built up over time, wherein each of the plurality of sonar image portions corresponds to sonar return data from the determined plurality of the multiple sonar return beams received at different times.  [0073 has overlays across time and depth for second image].  
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the display overlays and imaging in Maguire in order to identify points of interest.
Regarding claims 2 and 13, Wigh does not explicitly teach determine, based on the orientation data, one of the multiple sonar return beams that corresponds to the angle within the first range of angles that is substantially straight downward from the watercraft, wherein the one of the multiple sonar return beams form a fan-shaped beam that is relatively narrow in the fore-to-aft direction and relatively wide in a port-to-starboard direction; and 
generate a third sonar image of the underwater environment downward from the watercraft, wherein the third sonar image is formed from the determined one of the multiple sonar return beams that corresponds to the angle within the first range of angles that is substantially straight downward from the watercraft, wherein the third sonar image is formed of a plurality of sonar image portions built up over time, wherein each of the plurality of sonar image portions corresponds to sonar return data from the determined one of the multiple sonar return beams received at different times.   
Zimmerman teaches, based on the orientation data, one of the multiple sonar return beams that corresponds to the angle within the first range of angles that is substantially straight downward from the watercraft, wherein the one of the multiple sonar return beams form a fan-shaped beam that is relatively narrow in the fore-to-aft direction and relatively wide in a port-to-starboard direction; [Fig 7 has selection of angles within first angle]  ….. wherein the third sonar image is formed from the determined one of the multiple sonar return beams that corresponds to the angle within the first range of angles that is substantially straight downward from the watercraft, [Fig 7 has selection of angles].
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the angles of Zimmerman in order to beamform and use certain selective data.
Maguire teaches generate a third sonar image of the underwater environment downward from the watercraft, ….. wherein the third sonar image is formed of a plurality of sonar image portions built up over time, wherein each of the plurality of sonar image portions corresponds to sonar return data from the determined one of the multiple sonar return beams received at different times.  [0073 has overlays across time and depth for third image].  
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the display overlays and imaging in Maguire in order to identify points of interest. 
Moreover it would have been obvious to one having ordinary skill in the art at the time the invention was made to make more images from the sonar returns, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 3 and 14, Wigh does not explicitly teach wherein the sonar signal processor is further configured to generate the second sonar image from both the determined plurality of the multiple sonar return beams that corresponds to the fourth range of angles and the determined one of the multiple sonar return beams that corresponds to the angle within the first range of angles that is substantially straight downward from the watercraft.  
Zimmerman teaches wherein the sonar signal processor is further configured to generate the second sonar image from both the determined plurality of the multiple sonar return beams that corresponds to the fourth range of angles and the determined one of the multiple sonar return beams that corresponds to the angle within the first range of angles that is substantially straight downward from the watercraft. [Fig 7 has selection of angles]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the sonar system of Wigh with the angles of Zimmerman in order to beamform and use certain selective data.
Regarding claims 4 and 15, Wigh does not explicitly teach wherein the fourth range of angles includes angles that extend to each side of the angle within the first range of angles that is substantially straight downward from the watercraft. 
Zimmerman teaches that wherein the fourth range of angles includes angles that extend to each side of the angle within the first range of angles that is substantially straight downward from the watercraft.  [Fig 7; 0005 discuss use of system in downward mapping]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the system of Wigh with the angles in Zimmerman to beamform certain selective data. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5 and 16, Wigh does not explicitly teach wherein the fourth range of angles are selected such that the angle within the first range of angles that is substantially straight downward from the watercraft is generally in the center of the fourth range of angles. 
Zimmerman teaches that wherein the fourth range of angles are selected such that the angle within the first range of angles that is substantially straight downward from the watercraft is generally in the center of the fourth range of angles [Fig 7; 0005 discuss use of system in downward mapping]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the system of Wigh with the angles in Zimmerman to beamform certain selective data. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 6 and 17, Wigh does not explicitly teach wherein the fourth range of angles comprises a total range of angles of at least 100. [Though Fig 11 has a total range of angle over 100]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the system of Wigh with the angles in Zimmerman to beamform certain selective data. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Wigh, as modified, teaches that wherein the array is a first array and the emitting face of the first array is a first emitting face and the facing direction is a first facing direction, wherein the system further comprises a second array of a plurality of second transducer elements mounted to the watercraft and oriented with a second emitting face in a second facing direction that is different than the first facing direction, wherein the second facing direction is generally forward and downward of the watercraft[Fig 12, 13, 15 show various array configurations with the arrays having different directions and coverage such as Figs 14A and 14B],
wherein each of the plurality of second transducer elements are configured to operate at the fixed phase shift and vary in frequency so as to beamform multiple second sonar return beams between a fifth range of angles in the fore-to-aft direction and a sixth range of angles in the fore-to-aft direction, wherein the fifth range of angles is symmetrical to the sixth range of angles with respect to the second facing direction, and wherein a gap of a seventh range of angles in the fore-to-aft direction separates the fifth range of angles and the sixth range of angles[Figs 14A and 14B and 0105, 0106 teach the different angle range], 
and wherein the second emitting face of the second array is oriented with respect to the first emitting face of the first array such that at least one of the fifth range of angles or the sixth range of angles extends within the gap of the third range of angles from the first array.  [Figs 14A and 14B and 0055, 0105 teach overlap].  
Regarding claim 8, Wigh does not explicitly teach wherein the sonar signal processor is configured to determine the plurality of the multiple sonar return beams that corresponds to the fourth range of angles in the fore-to-aft direction so as to include at least one of the multiple sonar return beams from the first range of angles corresponding to sonar return data received from the first array and at least one of the multiple second sonar return beams from the fifth range of angles corresponding to sonar return data received from the second array.[Though Figs 14A and 14B and 0055, 0105 teach overlap]
Zimmerman teaches wherein the sonar signal processor is configured to determine the plurality of the multiple sonar return beams that corresponds to the fourth range of angles in the fore-to-aft direction so as to include at least one of the multiple sonar return beams from the first range of angles corresponding to sonar return data received from the first array and at least one of the multiple second sonar return beams from the fifth range of angles corresponding to sonar return data received from the second array.  [Fig 7 has selection of angles within first angle and overlap from Wigh above. also routine optimization]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the system of Wigh with the selection angles in Zimmerman to get more returns. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Wigh, as modified teaches further comprising a third array of a plurality of third transducer elements mounted to the watercraft and oriented with a third emitting face in a third facing direction that is different than both the first facing direction and the second facing direction, wherein the first array and the third array are mounted in an X configuration and the second array is mounted in an offset position from a center of the X configuration.  [Fig 15 has the arrays crossing and 0103 and 0104 discuss X-configuration]  
Moreover it would have been obvious to one of ordinary skill in the art to have modified Wigh to have an X configuration since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally it would have been an obvious matter of design choice to use an X-configuration, since applicant has not disclosed that such configuration solves any stated problem or is for any particular purpose.
Regarding claims 10 and 18, Wigh does not explicitly teach wherein the user interface is configured to receive user input, wherein the sonar signal processor is configured to receive an indication of user input indicating a desire to present the second sonar image and, in response, cause the user interface to present the second sonar image. [Though 0065 and 00142 have user input for the display] 
Maguire teaches that wherein the user interface is configured to receive user input, wherein the sonar signal processor is configured to receive an indication of user input indicating a desire to present the second sonar image and, in response, cause the user interface to present the second sonar image. [0073 has displays with overlays and user interface meaning the sonar display is under user interface and control].
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the system of Wigh with the user interface of Maguire to easily display data to the user. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 11 and 19, Wigh does not explicitly teach wherein the sonar signal processor is configured to receive an indication of user input indicating a desire to present both the first sonar image and the second sonar image and, in response, cause the user interface to present both the first sonar image and the second sonar image in split screen mode. [Though 0065 and 00142 have user input for the display] 
Maguire teaches that wherein the sonar signal processor is configured to receive an indication of user input indicating a desire to present both the first sonar image and the second sonar image and, in response, cause the user interface to present both the first sonar image and the second sonar image in split screen mode. [0073 has split screen mode].
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the system of Wigh with the user interface of Maguire to have a split screen mode display. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                
                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645